Title: To John Adams from Daniel Roberdeau, 4 July 1788
From: Roberdeau, Daniel
To: Adams, John


          
            Dear Sir
            Alexandria July 4th: 1788
          
          The public papers anounce your return with your family to your native land, and I cannot refrain my congratulations particularly as to the season in which so favorable a revolution has mervelously taken place without the direful concomitants universally attendant on such Events in profund peace. The experience I have had since I had the honor of seeing you in Europe furnishes the most irrefragable proof that our earlier Ideas of Government were very foreign from the truth, as they were grounded (at least mine) upon an unwarrantable opinion of the virtue of mankind. This delusion was

created by the coertion of war, which produced assimilating effects, which inclined to a mode of government congenial with the ostensable brotherly love that then abounded, more than to energetic means. The rueful fall of man and his degenerate state too soon glared in full evidence “That man is to man the surest sorest Evil.” The contrast so shocking to a benevolent mind must occasion much rejoicing to every honest man, that the new System of government will take place to restrain the vile and encourage the virtuous.
          I hope your Country will not forget your services and that she will be benefited by marking a line for you under the new system that will be more productive of usefulness, than all your former labours, and in the line of your professional Character.
          I have the promise of Mr. John Lowell Lawyer of a reply to a letter written to him some time ago, you’ll oblige me by interesting yourself in the answer, which, with my Compliments you’ll be pleased to inform him I rely upon. I desire to salute Mrs: Adams as well as yourself on this grand annaversary, with most cordial Congratulations, for all the blessing with which the day abounds which are neither few or small I am with affectionate regard / Dear Sir / Yr. obedt. friend and very / humble. servant
          
            Daniel Roberdeau
          
        